Citation Nr: 1119347	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978, from June 1979 to June 1983, and from September 1990 to May 1991.  He died in July 2006.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's life, service connection was established for post-traumatic stress disorder (PTSD) and low back disability.  The appellant contends that the Veteran's chronic substance abuse (including abuse of alcohol, marijuana, and cocaine) resulted from his service-connected PTSD, and that substance abuse contributed substantially or materially to causing his death.  A VA specialist who has reviewed the case has indicated that the question as to whether the Veteran was under the affects of an abused substance during the period of unconsciousness immediately preceding his death is relevant to the question as to whether substance abuse contributed to causing his death.  The claims file contains records of hospital treatment of the Veteran preceding and at the time of his death.  The hospital records show that alcohol and drug screening tests were ordered, but the records do the results of those tests.  The Board therefore remands the case to seek those test results from the treating hospital, Inova Alexandria Hospital in Alexandria, Virginia.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appellant the necessary release for medical records, and obtain the results of all alcohol and drug screening laboratory tests of the Veteran that were ordered July 1, 2006, during the Veteran's treatment at Inova Alexandria Hospital (4320 Seminary Road, Alexandria, Virginia 22304).  Associate those test results with the claims file.  If the test results are not available, document in the claims file each request for the results and response from the hospital, and advise the appellant of such.

2.  After completion of the above, review the expanded record and determine if the appellant's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


